 LLOYD'S ORNAMENTAL AND STEELFABRICATORSLloyd'sOrnamental and Steel Fabricators,Inc.andDistrictNo. 9, International Association of Ma-chinists and Aerospace Workers,AFL-CIO. Case14-CA-6427June 9, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn February 28, 1972, Trial Examiner James V.Constantine issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andhas decided to affirm the Trial Examiner's rulings,findings,'and conclusions,2 except to the extentmodified below, and to adopt his recommendedOrder.We agree with the Trial Examiner's conclusion thatRespondent violated Section 8(a)(3) and (1) by itslayoffof seven employees on August 10, 1971.However,we rest this conclusion solely on thefollowing grounds: (1) Respondent's decision to layoff employees was a hostile reaction to information ithad just received concerning incipient union organi-zational activity of its employees and was calculatedto chill such activity; (2) it would not have institutedany reduction in force on that date but for suchorganizational activity; and (3) its layoff of the sevenemployees thereby discriminated against all of themas a group.3 These grounds are amply supported byan analysis of the evidence as below recited.The Union's organizational campaign was spon-sored by employee George Sheets. It was activelybegun on August 1 at a meeting attended by Sheetsand four other employees, including Kenneth R.Lashley, a first cousin of Respondent's president,Lloyd Hinkle. At that time, Respondent had a totalproduction and maintenance complement of 10employees. Hinkle learned about the meeting shortlyafter it was held and, through his interrogation ofLashley on August 9, obtained the names of those inattendance and learned also that Sheets was theiIn the absence of exceptions thereto, we adopt,pro forma,the TrialExaminer's dismissal of certain of the alleged 8(a)(I) violations2For the reasons set forth in his separate opinion inUnited PackingCompany of Iowa, Inc,187 NLRB No 132, Chairman Miller concurs in theissuance of the bargaining order but only on the basis of Respondent'sserious violations of Section 8(a)(1) and(3) found herein3The Trial Examiner's Decision is grounded, in part, on a theory that,assumingarguendo,Respondent may have had economic justification for367union instigator. Thereupon, Hinkle told Lashley he"would lay off" all those who attended the unionmeeting on"the next evening."On the following day(August 10) and without any prior notice orannouncementHinkle orally advised each of theseven employees named in the complaint that he wasbeing laid off at the end of that day (one falling inthemiddle of the workweek) because Respondentwas "broke." The group laid off included all thoseemployees who attended the union meeting exceptLashley and one other employee. Contemporaneous-lywith the above events, Hinkle also engaged inother threats of plant shutdown and loss of jobs andinterrogation.At the hearing Hinkle admitted that he had not,prior to August 10, planned to lay off any employeesand did not definitively formulate a plan to makelayoffs until that day. He assertedly reached thisdecision because (1) all the employees had concerted-lyengaged in a work shutdown; (2) parts forproduction were consequently overstocked; (3) thelumber companies had all of Hinkle's money tied up;and (4) there wasalwaysalull in businessinJulyandAugustof each year. The only documentary evidenceadduced by Respondent in support of its assertedeconomicdefensesrelated to the asserted lull inbusiness. This evidence, although incomplete, tendedtoshow rather that Respondent reachedpeakemploymentin 1968-70 in the month ofAugust,thatno reduction in force occurred in 1968 and 1969 untilSeptemberand none in 1970 untilOctober.Noevidence was presented to substantiate the claim ofexcessinventory and no showing was made that anyemployeewas accused of, or reprimanded for,engagingin a slowdown except for Sheets, who wasthe union instigator. Finally, as observed by the TrialExaminer, Respondent failed to explain why, if itwas "broke," it had hired five additional employees,shortly prior to its layoff action, and had indicated tothem that their jobs were permanent or of indefiniteduration.Nor did it explain why it hired anotheremployeeshortlyafterthelayoffsoccurred.In all the circumstances above set out, we arepersuaded that Respondent's decision to reduce itsemployee complement on August 10, 1971, wasmotivated, not by considerations of economic need,but by its hostility to theorganizationalactivities ofits employees and its desire to nip that activity in thebud.We therefore conclude that Respondent violat-reducing, as it did, its force on August 10, 1971 Respondent selected eachof the individuals for layoff on the basis of his union activity or affiliationRespondent in effect points out, and we agree,that some of the sevenindividuals involved had engaged in no organizationalactivitybefore thelayoff andsigned cards authorizing the Union to represent them after thelayoff hadtaken place,and that Respondent had no reason to believe to thecontraryTheTrial Examiner's errors in this respect,however, do not affectthe validityof the theory on which we rest our 8(a)(3) and(1) findings197 NLRB No. 71 368DECISIONSOF NATIONALLABOR RELATIONS BOARDed Section 8(a)(3) and (1) by engaging in a masslayoffof employees and thereby discriminatedagainst the seven affected employees as a group.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Orderof the TrialExaminer and hereby ordersthatRespondent,Lloyd'sOrnamental and SteelFabricators,Inc.,Piedmont,Missouri,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner'srecommendedOrder.4Our Orderherein shall not be taken as precluding Respondent fromadducing evidence,ifany,as to the date or dates that jobs for the laid-offemployees would have become unavailable for nondiscriminatory reasons,following their layoffs, in mitigation of its backpay liabilityTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESV. CONSTANTINE,Trial Examiner:Thisis an unfairlabor practice case litigated pursuant to the provisions ofSection 10(b) of the National Labor Relations Act, hereincalled theAct, 29 U.S.C. 160(b). It was initiated by acomplaint issued on October27, 1971, by theGeneralCounsel of the National Labor Relations Board,hereincalled the Board,through the Regional Director of Region14 (St. Louis,Missouri),namingLloyd'sOrnamental andSteel Fabricators,Inc., as the Respondent.Thatcomplaintisbased on a charge filed on September13, 1971, byDistrict No. 9, International Association of Machinists andAerospace Workers,AFL-CIO,herein called District 9 orthe Union.In substance the complaint alleges that Respondentviolated Section 8(a)(1), (3), and (5), and that such conductaffects commerce within the meaning of Section 2(6) and(7) of the Act. Respondent has answered,admitting someallegations of the complaint,but denying that it committedany unfair labor practices.The answer also attacks thejurisdiction of the Board.Pursuant to due notice this case came on to be heard,and was tried before me, at Greenville,Missouri, onDecember 7 and 8, 1971. All parties were represented atand participated in the trial and had full opportunity tointroduce evidence,examine and cross-examine witnesses,filebriefs,and offer oral argument.Briefs have beenreceived fromRespondent and the General Counsel.This case presents the following issues:A.WhetherRespondent:(1)Unlawfullyinterrogated employees regarding theirunion activity and sympathies;(2) threatened reprisalsagainst employees in order to discourage their unionactivityand sympathies;and (3)refused to reinstateemployees Charles O. Brinkley, Herbert L.Jones, StanleyMcFadden,JerryWarren,Jim Sanders, George A.Sheets,and Ralph Thompson,who had been laid off previously,because they had engaged in union and other protectedactivity.B.Whether: (1) The Union is a majority representativeof employees in an appropriate unit;(2)Respondent inbad faith has refused to bargain collectively with theUnion as the majority representative of employees in anappropriate unit; and (3) jurisdiction should be assertedover the Respondent.Upon the entire record in this case, and from myobservation of the demeanor of the witnesses,Imake thefollowing:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent,aMissouri corporation,isengaged atPiedmont,Missouri,in manufacturing, selling,and distrib-uting ornamental iron and steel and related products.During the year ending September 30, 1971, which periodis representative of its operations during all times materialherein,Respondent manufactured, sold, and distributedproducts valued in excess of $50,000, of which productsvalued in excess of $21,567 were shipped directly to pointslocated outside the State of Missouri.In addition,Respondent during the same period madesales of $41,368.50 to nine companies doing business inMissouri each of which meets a jurisdictional standardestablished by the Board. See General Counsel's Exhibit 2for a list of said nine companies, their individual purchasesfrom Respondent, and their individual interstate com-merce data.Ifind that Respondent is an employer as defined inSection 2(2)and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I further findthat it will effectuate the purposes of the Act to assertjurisdictionoverRespondent in this proceeding. Thereason for this last finding is that the Board"will adhere toits past practice of adding direct and indirect outflow . . .SiemonsMailing Service,122NLRB 81, 85. As foundabove, Respondent had a direct outflow of $21,567 and anindirect outflow of $41,368.50. This satisfies the Board'srequirement that jurisdiction will be asserted over nonretailenterpriseswhich have an outflow of at least $50,000,whether such outflow be regarded as direct or indirect. Forsuch purposes direct and indirect outflow will be added toascertainwhether the $50,000 standard has been met.Siemons Mailing Service, supra,at 85.II.THELABOR ORGANIZATION INVOLVEDDistrictNo.9 is an organizationinwhich employeesparticipateand whichexists for the purpose of dealing withemployers concerning wages, ratesof pay, hours ofemployment,and conditionsofwork.In this respect Icreditthe testimony of witness JamesM. Bagwell.Accordingly,I find that it is a labor organization within themeaning of Section 2(5) of the Act. LLOYD'S ORNAMENTAL AND STEELFABRICATORS369III.THE UNFAIR LABOR PRACTICESA.General Counsel's Case1.The alleged refusal to bargainBy letter dated August 23, 1971, District No. 9 wrote toRespondent that the former represented a majority of theRespondent's production and maintenance employees andrequested recognition as their representative. Said letteralso requested that Respondent set a date when collectivebargaining negotiations should commence. (See Exh. 3A.)It was received by Respondent.By letter dated August 24, 1971, Respondent replied tothe foregoing letter, "This is to notify you that we have agood faith doubt of your majority. We also question theireligibility to vote." (See G.C. Exh. 3B.) It was received byDistrict No. 9. 'As of August 19, 1971, Respondent had 14 persons on itspayroll. (See G.C. Exh. 4.) Three of them were PresidentHinkle and his two sons,Lloyd,Jr., and Kenneth. It wasadmitted by Respondent's counsel that Respondent is"very much so" a closely held corporation. (See Tr. p. 18.)The status of Floyd McFadden and Gowen is in dispute,so that the remaining nine are conceded to be employeeswithin the meaning of Section 2(3) of the Act. The Unionobtained authorization cards from all nine of the personsadmitted to be employees (See G.C. Exh. 5A-5H and 5J)and that of Floyd McFadden (See G.C. Exh. 51). All butone were obtained by August 19, 1971. That of Lashley isdated September 24, 1971. However, the card of employeeStanley McFadden was signed by him at the request of hisfather, Floyd McFadden. As noted above, Floyd's status isin dispute, the Employer contending that he is a supervisor.2.The layoff of George SheetsSheets was hired by Respondent on June 1, 1971, as awelder and truckdriver. About 2 weeks before this, whenSheets applied for a job, Lloyd Hinkle, Respondent'sowner and president, told him that Hinkle would contacthim if Hinkle needed him. On June 1, Hinkle came to thehome of Sheets and invited Sheets to work for Respondent.Replying to a question of Sheets to whether it would be asteady job, Hinkle stated that it would be and that "youcan have the job as long as you want,as long asyou proveout to be a good employee." Thereupon Sheets reported towork at I p.m. of the same day.In the middle of July 1971, Sheets discussed the Unionwith employee Lashley and Floyd McFadden. On August1,ameetingwas held by the Union for Respondent'semployees at Sam A. Baker Park, located about 15 milesfrom Piedmont. Floyd McFadden and employees Lashley,Brinkley, andWarren also attended. In addition Sheetssigned a union card and obtainedsignatures to unionauthorization cards from employees Warren, Thompson,Brinkley,Lashley, Jones, Sanders, and Losh. (See G.C.Exh. 5A-5H.) He also gave a card to Floyd McFadden,whose status as an employee is being contested. McFaddensigned and mailed his card to the Union. (See G.C. Exh.5I.)Sheets worked as usual on August 10, 1971. About 5 or10minutesbefore quittingtime,he wasinformed byPresidentLloyd Hinkle that Hinkle was "broke" and that,therefore,Sheets was going to belaid off. Sheets wasthereupon laid off. Sheets had 2 days offcoming to him inlieu of overtimeworked.Hinkle reimbursedhim for suchovertime,amounting to the equivalentof 2 days' pay,rather than owe the 2 daysoff until Sheetscame back towork.Sheetshas not since been recalledtowork.Employees who were retained had "seniority rights" overSheets and others alsolaid off that day, according toSheets.3.The testimony of Kenneth R. LashleyLashley was hired by Respondent in March 1965 as awelder.On September24, 1971,he signed a union card.(SeeG.C. Exh.5E.)However,another card similar to itwas signed in mid-August 1971 and was placed on a table,after which Lashley directed his wife to mail it.Later, whenLashley ascertained that the first card had not been mailed,he obtained another one,signed it on September24, 1971(see G.C. Exh.5E), and personally mailed it. He attendedthe union meeting at Sam A.Baker Park on August 1,1971.About August 7, President Lloyd Hinkle, a firstcousin,asked him if he,Lashley,had heard about theUnion.Lashley,admitting \on the stand that he lied,answered that he had no such knowledge.Continuing,Hinkle said that if a union came into his plant "he'd justclose the doors,hewouldn'trun a union shop."About August 9, 1971, President Hinkle asked Lashley"who started the union in the shop."Lashley answered thatitwas George Sheets. Then Hinkle inquired whether "theWilliamsville boys got the Union started." To this Lashleyrepeated that it was Sheets.Thereupon Hinkle wanted toknow who attended the meeting at Baker Park.The namesof those attending were then recited by Lashley. At thispoint,Hinkle remarked that"theywould be laid offtomorrow evening."Finally,Hinkle indicated he knewabout the meeting at Baker Park because"someone"telephoned him to that effect,that said"someone" toldHinkle that said"someone"had asked Sheets if Sheets washaving a party at the Park and that Sheets replied "we areorganizing a union or trying to get a union in on Hinkle."Although seven employees were laid off the next day, nodiscussion at the plant prior to this suggested the possibilityof a layoff or that Respondent's business was bad.' ' 'About August 24, 1971, President Hinkle read to a groupof employees,one of whom was Lashley, a letter from theUnion to Respondent. (See G.C. Exh. 3A for this letter.)Following this, he informed them that "if [they] wanted toget the union knocked out[they] could contact"Respon-dent's attorney. After this he asked them "if [their] cardshad been mailed in." Floyd McFadden, who was present,mentioned that he had mailed in his card.Shortly before this,Hinkle told the same group ofemployees that he knew the Union had held one meetingfor employees and that if he attended a union meeting soonto be held(after the one in Sam A. Baker Park) "the unioncouldn't be knocked out."He also asked them if anyone inthe group planned to go to this second meeting. No oneanswered.BettyHinkle,thewife of PresidentLloydHinkle, is 370DECISIONS OF NATIONALLABOR RELATIONS BOARDadmittedly an agent of Respondent within the meaning ofSection 2(13) of the Act Shortly after August 10, 1971, shecalledLashley to the office and asked him "why [theemployees] wanted a union in there." To get her "off hisback" Lashley replied that he "didn't have anything to dowith it." But when she insisted that Lashley "went to themeeting over there," he admitted that in fact he had.On another occasion, President Hinkle told Lashley,"you know the Labor Board man will be down here in themorning . . . whatever you say to him keep it straight. Ifyou tell him I talked to you this time I'm really going to getmad at you. I had to spend three days in court over whatyou said before." Hinkle further told Lashley to "tell themthe truth." I find this is not coercive and, therefore, doesnot violate Section 8(a)(1) of the Act.4.The testimony of Floyd McFaddenMcFadden is employed by Respondent as a welder.Although he worked there for 13 years, he had never beenlaid off prior to November 1, 1971. He was laid off fromNovember 1 to 4 and was on layoff status when he testifiedin this case.McFadden's duties may be described as follows. He is awelder who "sometimes", i.e., 2 or 3 times a week, givesinstructions to "somebody [who] just didn't know how tobuild this or do this." In such instances, he would "justshow them how to get started . . . it would just be newguys." But he never gave instructions to such employeesafter they "got experience." In addition, President Hinkletold him to watch such employees "to see that they do itright." Also, "quite a few years ago," Hinkle told him thathe,McFadden, was a "boss," but McFadden "never did"give orders to other employees. McFadden received hiswork orders in writing from "Sam back there." Sam alsogave"the sametype of... written orders to other peoplein the department.""Quite a while ago," President Hinkle once discussedwithMcFadden whether an employee should be dis-charged. But McFadden never was required to "fill out anywritten reports on employees at the plant." However, about3 or 4 years ago, Hinkle instructed McFadden "to reportthings to him about the employees," i.e., "if they weredoing their jobs right." But this did not extend to"reporting back to [Hinkle ] on all employees at the plant."About 3 years ago, Hinkle once asked McFadden whethera particular individual should be hired at the plant. At onetime about 3 or 4 years ago, Hinkle instructed McFaddento fire any employee who was "not turning out the work,"but McFadden never did so because he never checked anyemployee's production. However, McFadden about 3 or 4years ago once suggested that an employee be fired, butonly after Hinkle asked him concerning such employee.About August 5, 1971, McFadden first heard employeesin the plant discussing a union to represent them. AboutAugust 1, he attended a meeting of the employees held "atthe park." At that meeting (1) Sheets was selected asspokesman and (2) the employees decided to "contact" aspecific union the name of which he could not recall.On August 10, 1971, some employees were laid off byRespondent. However, prior to this event McFadden hadnot heard anyone, including President Hinkle, "at thecompany say anything about the possibility of a layoff" orthat business was bad. About a week after August 10, 1971,President Hinkle told McFadden that"if a union went in,why, [McFadden] would be out of a job." On anotheroccasion,President Hinkle asked a group of employees,one of whom was McFadden, if the employees "had ameeting.. .over at the park."McFadden's son,Stanley,was laid off on August 10,1971. About the first of the following November, PresidentHinkle asked McFadden to tell the latter's son,Stanley, tocome back to work.Further,McFadden on cross-examination testified thathe "might have said"toPresidentHinkle that, inMcFadden's opinion,the employees"were not getting theproduction out." However,on redirect McFadden insistedthat he "really didn't know" whether' employees were"putting out production."Finally,on recross McFadden asserted that PresidentHinkle knew that"therewas a union involved at thattime,"i.e.,when some employees were laid off on August10, 1971.5.The testimony of Sammie LoshLosh was hired by Respondent about June 1970. Hisunion card, which he executed on August 19, 1971,describes him as a laborer. (See G.C. Exh. 5H.) Althoughhe was discharged in May or June 1971, Losh askedPresidentHinkle to rehire him in earlyAugust 1971.Although there was no work for Losh at that time,Hinklecalled him on August 19, to report for work as a weldingtrainee because Hinkle"had an opening and ... needed[Losh] back there to work." Actually, Losh was recalled asa laborer, but he was informed that he would be the lowestin seniority "on the list." Early in December 1971, Loshwas laid off for a "coupledays"because Respondent hadexhausted its supply of steel.Shortly after August 19, 1971, President Hinkle and hisson read a letter "about the union"to the assembledemployees.Immediately thereafter, Hinkle "wondered [outloud to said employees] who got it all started about theletter. . .who got the union all started."6.The layoffof StanleyMcFaddenMcFadden was firsthired byRespondent in March1970. After quitting in January 1971, he asked PresidentHinkle for a job in July 1971. Although Hinkle expressedno need for additional employees at the time,he calledMcFadden in early August 1971 to come back to workbecause Hinkle "needed somebody to work" as a painterand to perform "odd jobs."McFadden signed a union cardon August 19, 1971. (See G.C. Exh. 5J.)About a week after resuming work,McFadden was toldby President Hinkle, along with other employees in anassembled group,that he was laying them off as "he didn'thave the money to pay" them.In his talk,Hinkle alsoinstructed the group to "go down and sign up onunemployment."At no time was McFadden's workcriticizedby management. LLOYD'S ORNAMENTAL AND STEEL FABRICATORS7.The layoff of Herb JonesIn June 1971, Jones was hired as a painter by theRespondent. A few days after he started as such employee,Jones asked President Hmlde whether the former had a"steady job." Hinkle replied, "As of right now." At no timethereafter did Respondent find fault with the performanceof Jones except once when Hinkle in late June 1971 toldhim "to start doing ... work better" or be replaced bysomeone elseOn August 10, 1971, President Hinkle informed a groupof employees, one of whom was Jones, that he, Hinkle,"had been broke and that he had to lay [them] off becausehe had a bunch of orders out." At no time prior to this hadHinkle mentioned to Jones that business was bad or that apossibilityexistedthatJonesmightbe laid off.Jones signed a union authorization card on August 18,1971. (See G.C. Exh. 5E.)8.The layoff of Ralph ThompsonOn August 18, 1971, this employeesigned a unionauthorization card. (See G.C Exh. 5C.) He was hired as apainter's helper by Respondent around June 18, 1971.Thompson was informed of a vacancy at that time byemployee Jim Sanders, who told him that President Hinklehad instructed him, Sanders, "to get somebody" for suchjob.Just before the quitting time of 4:30 p.m. on August 10,1971, "the employers" told Thompson that he "was beingletgo" on that day. Shortly thereafter, he received hispaycheck. He has not since been recalled by Respondent.At no time was he informed of the possibility of a layoff or"about working slow over at the company" or that hiswork was unsatisfactory.On cross-examination,Thompsontestified that he told President Hinkle that he, Thompson,was going to go to school, but actually he did not go.9.The layoff of Charles BrinkleyBrinkley was first hired by Respondent in 1969, but hequit about 8 months later. He was rehired in February,1971, to do welding work. About August 1, 1971, heattended a meeting of employees at Sam A. Baker StatePark.He signed a union card on August- 18, 1971. (SeeG.C. Exh. 5D.)Shortly before the end of the work day, i.e., at about 4:15p.m., on August 10, 1971, President Hinkle told Brinkleythat the former was broke, that he'd have to layoffBrinkley, and that Brinkley should "go down and sign upfor unemployment." However, prior to this Respondenthad not indicated to Brinkley that business was bad or thatthere might be a layoff.10.The layoff of Jerry WarrenAround June 11, 1971, Warren was hired by Respondentas a welder. He signed a union card on August 18, 1971.(SeeG.C. Exh. 5B.) In the evening of August 10, 1971,PresidentHinkle toldWarren that Respondent was"seriously in debt" and that he would have to layoffWarren "until more money came in." At no time prior tothis had Warren's work been criticized. Nor had Respon-371dent at any time suggested to Warren that a possibilityexisted that he risked being laid off or that business wasbad. He has not since been recalled.11.The layoff of Jim SandersSanders did not testify,but the General Counselcontended at the hearing that he was laid off on August 10,1971, in all material respects under the same circumstancesand at the same time as the other six laid off that day.Sanders signed a union card on August 18, 1971. (See G.C.Exh. 5G.)His failureto testify does not disqualify himfrom obtaining relief provided the others dismissed at thesame time as he are found to have been discriminatorilyterminated.American Grinding & Machine Co.,150 NLRB1357, 1358-59.12.Facts stipulated by the partiesDuring the General Counsel's presentation of evidencethe parties stipulated to the facts related in this subsection.The number of employees on Respondent's payroll for theweeks enumerated below was as follows:Week Ending1968Number of EmployeesAugust 178August 2410August 317September 76October 266November 26November 96November 161969August 1610September 135September 205September 275October 2441970August 1510August 2210August 2910September 510October 107October 144October 243October 3151971September 45September 115September 185 372DECISIONSOF NATIONALLABOR RELATIONS BOARDBRespondent'sDefenseRespondent's sole witness was Lloyd Hinkle, its presi-dent.A conspectus of his testimony is narrated below.On August 10, 1971, Hinkle laid off employees Sheets,Warren, Thompson, Brinkley, Jones, Sanders, and StanleyMcFadden. He did so "first of all, because of a slowdownin production; second, I didn't have the money to continuestockpiling because I already had a big stockpile, and thereis always a lull in July and August . . . and the tubing thatwe run the material out of was running short. And thelumber companies had all of my money tied up and themoney hadn't come in from the lumber companies."Hinkle added, "You can check the books" on the annualslowdown in "either July or August," but neither quotedfrom them nor offered them in evidence. At that time, i.e.,August 10, 1971, he "did not know there was a unioninvolved in the thing." In fact, Hinkle had occasion to askemployee Lashley on August 7, 1971, "whether there was aunion." Lashley replied in the negative. This question waspropounded because "someone on the street told [Hinkle]thattheguys had a meeting out at the park."About 2 weeks before August 10, 1971, Hinkle firstnoticed "the slowdown." But he did not elaborate on thisexcept to say that "the stockpile had begun to build up,and every time I'd count the [No. 19] rail each day it wasdown." At the time of the hearing Respondent had noorders and but one employee. Hinkle was unable topinpoint the day when he decided to lay off employeesexcept to comment, "When I counted the work and seentheway everything was going out there August 10."Apparently the actual decision to layoff was made onAugust 10.FloydMcFadden's job is "to see that the welding istaken care of and any special production . . . he was incharge.He had the power to fire, and if he would haverecommended, I'd hire.... In previous years I'd hire a lotof his relations."On cross-examination Hinkle asserted that he "did callCharley Brickley back . . . and I told Stanley McFadden... that I'd call him back, and I told his dad to tell him tocome back just a few days after it, but [Stanley] gotanother job" with another employer. Hinkle added that "ifwork picked up" he would have called back the remainderof those laid off on August 10.Hinkle remarked that "the same time" in 1970 was thelast time prior to this that he laid off employees, and thaton that occasion he "borrowed some money to try, to putup my stock."C.Concluding Findingsand Discussion1.As to the iefusal to bargainIt is elementary that a production and maintenance unitisappropriate for the purposes of collective bargaining.Appliance Supply Company,127 NLRB 319, 321. Accord-ingly, I find that the production and maintenance unitmentioned in the Union's letter of August 23, 1971, isappropriate, and that said letter constitutes a valid requestthatRespondent recognize and bargain with the Union.The next problem is to identify the employees in saidappropriate unit.General Counsel's Exhibit 4 disclosesthatamaximum of 14 persons were employed byRespondent as of August 19, 1971. I find that all but 3, i.e.,11inall,may properly be included in the unit.Of those 11, only the status of Floyd McFadden need bediscussed here. Contrary to the Respondent's contention, Ifind that Floyd is not a supervisor within the contem-plation of Section 2(11) of the Act, simply because he doesnot regularly or even intermittently exercise any of thefunctions enumerated in said Section 2(11). Although thereisevidence that he could fire any employee "not turningout the work," he has never discharged anyone and, in fact,hasnever checked any employee's production.Andalthough it appears that he was once asked by PresidentHinkle whether a certain employee should be terminatedand at another time was consulted whether an employeeshould be hired, I find these are isolated instances whichdo not suffice to make him a supervisor. Finally, it is truethat Floyd instructed new employees, but it is equally truethat this occurred infrequently. More impressive is the factthatFloyd spent practically all his working time as aproduction worker. A production worker does not fit thestatute's description of a supervisor.While the General Counsel argues that Samuel Gowen isa supervisor, I find that, on the record unfolded before me,the evidence is insufficient to sustain this contention.Accordingly, I find that Gowen is an employee and shouldbe included in the unit.As mentioned above, I find that President Lloyd Hinkle,Sr., is a supervisor. Further, I find that Lloyd Hinkle, Jr.,and Kenneth Hinkle should be excluded from the unitbecause, as thesonsof an individual who has substantialstock interests in a closely held corporation, they "haveinterestsmore clearly identified with management thanwith their fellow employees."Foam Rubber City #2 d/b/aScandia,167 NLRB 623, 624.Since the unit comprises 11 employees, I find that onAugust 24, 1971, when Respondent received the Union'swritten demand dated August 23 for recognition, theUnion enjoyed a majority as it possessed valid authoriza-tion cards signed by 9 employees. These cards were signedby Floyd McFadden, Losh, Brinkley, Stanley McFadden,Warren, Sheets, Jones, Thompson, and Sanders. SinceLashley's second card was signed on September 24, 1971, ithas been excluded from and not counted towards thatmajority. The fact that Lashleysigned a firstcard aboutAugust 19, 1971, is rendered immaterial, as he took noaction thereafter to transmit said card to the Union. Ofcourse the second card may be counted, if the Union'sdemand is found to be a continuing one. But I find itsdemand does not partake of this characteristic.Next, I find that the cards of the seven laid-offemployees should be counted notwithstanding that theywere laid off on August 10 and said cards are dated August19.This is because I have found elsewhere in this Decisionthat said seven were unlawfully laid off. It is clear, and Ifind, that employees illegally terminated remained employ- LLOYD'S ORNAMENTAL AND STEEL FABRICATORS373ees for thepurposeof voting in an election or forascertainingaUnion's majorityin nonelection situations.Finally, I find thata bargaining order is an appropriateremedy heresince theEmployer's independent unfair laborpractices (found elsewhere in this Decision)are pervasive.Sincethey are pervasive they preclude theholding of a fairelection and makeitunlikely that their coerciveeffectswould be neutralizedby conventionalremedies so as toproduce afair election.Hence,I find thata bargainingorder shouldissueas the only available andeffectiveremedy to counteractsuch unfairlabor practices.N. L R. B.v.Gissel Packing Co.,395 U.S. 575.2.The layoff of George SheetsUpon this,as well as all other aspects of the case, theburden of proof rests upon the General Counsel to sustainthe allegations of the complaint,and I so rule.Further, Irule that the failure of the Respondent to establish any oneormore of its defenses does not amount to affirmativeevidence aiding the General Counsel in satisfying hisburden of proof.N.L.R.B. v. Harry F. Berggren & Sons,Inc.,406 F.2d 239, 246 (C.A. 8), cert. denied, 396 U.S. 823;N.L.R.B v. Joseph Antell, Inc.,358 F.2d 880, 883 (C.A. 1);Council of Bagel and Bialy Bakeries,175 NLRB 902, 903.It is my opinion, and I find,that Sheets was laid off forhis union activity and that the purported reason assignedfor such layoff, i.e., employee slowdown of production andeconomic necessity,isa pretext to mask or disguise theactual reason.Thisultimate finding is based on the entirerecord in this case and the following subsidiary findings,which I hereby find as facts.a.When Sheets was hired in June 1971, he wasexpressly assured by President Hinkle, in response to aquestion by Sheets, that the job was a permanent one. Inaddition, Hinkle personally came to the home of Sheets toask the latter to come to work after Sheets became anapplicant for work.If, as Respondent contends,businessbecame slow in July and August of each year in the past, itisdifficult to comprehend why additional employeesshould be taken on permanently in June of 1971.It is morereasonable to infer-and I do so-that Respondent neededemployees for permanent work and that is why Hinklepersonally called on Sheets at the latter's home to invitehim to become a permanent employee. Cf.MaphisChapman Corp. v. N.L.R.B,368 F.2d 298, 304-305 (C.A.4).b.Sheetswas very activeand prominent in themovement to organize Respondent's employees. Indeed, hewas the chief proponent of the Union.Of course, Irecognize and rule that this does not shield him from beinglaid off for cause. But terminating an outstanding unionadherent often tends to discourage other employees frombecoming interested in a union."Obviouslythe dischargeof a leading union advocate is a most effective method ofundermining a union organizational effort."N.L.R.B. v.Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A.5).This fact may be-evaluated in ascertaining the truereason motivating or inspiring a layoff.N.L.R.B. v. GeorgiaRug Mill,308 F.2d 89, 91 (C.A.5);Maphis Chapman Corp.v.N.L.R.B., supraat 304;N.L.R.B. v.Melrose Co.,351F.2d 693, 699 (C.A. 8).c.Respondent was aware of the unionactivity ofSheets at its plant.This is because I find that,in view of thefact that Respondent's total complement of employees wasbut 14,the small-plant rule became operative.This ruleprovides that it is reasonableto ascribeknowledge toRespondent of union activity occurring at Respondent'splant.Angwell CurtainCompany, Inc., v. N.LR.B.,192 F.2d899, 903(C.A.7); American Grinding &MachineCo.,150NLRB 1357,1358. In addition, I credit Floyd McFaddenthat President Hinkle knew of unionactivityat the plantwhen some employees were laid offon August 10, 1971,and I do not credit Hinkle'sdenial thereof.This alsodemonstrates that Respondent had knowledge that itsemployees were interested in a union at the time.d.Respondent entertained antiunionhostility. This isillustratedby its otherunfair labor practices found hereinto constitute violations of Section 8(a)(1) and(5) of theAct. Patentlythis in itself does not prove that Sheets wasdiscriminatorily laid off(N.L.R.B. v. Harry F. Berggren &Sons,Inc.,C.A. 8, 406 F.2d 239, 246, cert.denied,396 U.S.823),but itisa factorwhichmaybe appraised indetermining the actual reason prompting or inducing alayoff.N. L.N.L.R.B. v. Georgia Rug Mill,308 F.2d 89, 91 (C.A.5);Maphis Chapman Corp. v. N.L.R.B., supraat 303.e.No warning was given to Sheets that he wasabout tobe laid off.In fact no advance notice was given toemployees of an impendinglayoff.When there is added tothis the fact thathe was abruptlyterminatedat the heightof the Union's organizing campaign,it is reasonable toinfer-and I do so-that the reason given forhis layoff is apretext and that the true reason is his union activity.N.L.R.B. v. Melrose Co., supraat 699. "The abruptness of adischarge and its timing are persuasive evidence as tomotivation."N.L.R.B. v. Montgomery Ward & Co., Inc.,242 F.2d 497, 502 (C.A. 2). Accord,N.L.R.B. v. HawthornCo., 404 F.2d 1205, 1210 (C.A. 8).In this connection it is well to point outthat "Directevidence of a purpose to discriminateis rarely obtained,especially as employers acquire some sophistication aboutthe rights of their employees under theAct ....CorrieCorporation v.N.LR.B.,375 F.2d 149, 152 (C.A. 4)."Nowadaysit is usually a case of moresubtlety."N.L.R.Bv.NeuhoffBros.,375 F.2d 372, 374 (C.A. 5).f.In finding that economic necessity and a slowdownin productionby employees,asserted as the reason forlaying offSheets, are pretexts,I have taken into considera-tion,but have notrelied entirely upon,the fact that a masslayoff at the onset of union organizing is not only acommon but a highly effective tactic to sabotage acampaign and to discourage unionism.MajesticMoldedProducts v. NLR.B.,330 F.2d 603, 606 (C.A. 2). Accord,N.L.R.B. v. Cape County Milling Co.,140 F.2d 543, 545(C.A. 8);N.L.R.B. v.MissouriTransit Co.,250 F.2d 261(C.A. 8). In addition,Ihave considered,but have notplaced much weight upon,the fact that all of the evidencepoints to a sudden decision to call a layoffand therebyundermine the campaign.g.It is not without probative value that at no time didRespondent either produce records or offer oral testimonyto substantiate its contention that economic necessity anda slowdown in employee production dictatedthe layoff. 374DECISIONS OF NATIONALLABOR RELATIONS BOARD'This warrants the drawing of an adverse inference-and Ido so-that no records existed tending to show suchemployee production slowdown or economic necessity.U.A W. v. N.L.R.B.,459 F.2d 1329 (C.A.D.C.);N.L.R.B. v.Treasure Lake, Inc.,453 F.2d 202 (C.A. 3). It is true thatthe parties stipulated as to the number of employeesemployed by Respondent at specific times. But this neithershows that business was declining, nor that employees wereslowing down in production, nor that layoffs becamenecessary because of financial considerations or businessconditions.h.Finally, it is not essential, in order to find the layoffof Sheets to be discriminatory, that it be attributed solelyto his union activity. It is sufficient to find a violation,notwithstanding that a valid cause may have existed for histermination,ifa substantial or motivating ground for hislayoff was his umon activity.N.L.R.B. v. Lexington ChairCo., 361 F.2d 283, 295 (C.A. 4). I find thata substantial ormotivating reason leading to his termination was his unionactivity.Cf.N.L.R B. v. CaliforniaStateAutomobileAssociation,442 F.2d 426 (C.A.9);N.L.R.B. v.WhitinMachine Works,204 F.2d 883, 885 (C.A. 1).3.The layoff of Stanley McFaddenI am of the opinion, and find, that McFadden was laidoff for supporting the Union, and that thereasons assignedtherefore, i.e.,economic necessity and a productionslowdown by employees, are pretexts to dissemble the truemotive for such layoff. This ultimate finding is based uponthe entire record and the following subsidiary findingswhich I hereby find as facts.a.McFadden was given a union card before August 10,1971, and also attended a union meetingat Sam BakerState Park. Respondent had knowledge thereof for thereasons set forth in connection with the layoff of Sheets. Ofcourse, I find that being a union supporter does notinsulate an employee from being terminated for cause.N. L. R. B. v.W. C. Nabors Co.,196 F.2d 272, 275-276 (C.A.5).b.Respondent displayed union animus. While both theAct and the U.S. Constitution protect the right to dislikeunions and to oppose them(N.L.R.B. v. Threads, Inc.,308F.2d 1, 8 (C.A. 4), nevertheless such expressions of hostilitymay be assessed in ascertaining the true reason for a layoff.c.McFadden was asked by Respondent in earlyAugust 1971, to return to work, after quitting in January1971. Since he was laid off on August 10, 1971, it is rationalto infer-and I do so-that he was not recalled for only 1week's work but, rather, that he was given permanentemployment.Henceitisdifficult to understand whyMcFadden was so suddenly laid off unlessit isinferred-and I do so-that his support of the Union caused himto be terminated.d.Timing and abruptness also aresignificant. SinceMcFadden was precipitately laid off without prior warningat the peak of the Union's organizing campaign, it isreasonable to find-and I do so-that these are persuasivefactors indicating that the layoff was inspired by discrimi-natorymotives.Arkansas-LouisianaGas Company, 142NLRB 1083, 1085-86. These factors gain added weightwhen there is added to them the fact that no oral or writtenstatistics were offered by Respondent to show that businessconditions or financial requirements dictated the layoff orthat an actual slowdown in production was practiced byMcFadden.e.Finally, I find that,even if cause existed for thelayoff,the motivating or substantial reason for it was notthe lawful cause but, rather,theunion activity ofMcFadden.This is sufficient to render his layoff unlawful.4.The layoffof Herb JonesInmy opinion Jones was laid off for supporting theUnion,and I so find.I further find that the reason givenfor laying him off is a pretext to cloak the true reason.These ultimate findings are derived from the entire recordand the ensuing subsidiary findings which I hereby find asfacts.a.Jones supported the Union and Respondent wascognizant of this.The reasons therefor are found inconnection with the discharge of Sheets and are incorpo-rated at this point by reference.b.Jones was hired in June 1971 and was informed atthat time,in response to his question,that he had a "steadyjob . . . as of right now."If,asRespondent contends,business usually slacked off in July and August of eachyear,then it is difficult to comprehend,absent anexplanation by Respondent,why Jones was hired for a"steady" job immediately before the slack season wasabout to commence.c.As in the case of McFadden,timing and abruptnessof dismissal,together with an absence of forewarning thata layoff was impending and the lack of statistics to showbusiness conditions or a slowdown in production,tend tosupport the fact,which I find,that Jones was laid off fordiscriminatory reasons.d.If,asRespondent contends,one of the reasons forthe layoffs,of August 10, 1971, was employee slowdown ofproduction,no exposition has been advanced by Respon-dent why all employees who participated in the slowdownwere not laid off and only union supporters were selectedfor termination.CaliforniaCotton Cooperative Association,110 NLRB 1494,1496, upon which Respondent relies, isdistinguishable,for in that case,unlike here, a satisfactoryjustificationwas given for not terminating all employeesparticipating in the slowdown.It is significant,and I havetaken into consideration, the fact that only union support-erswere selected for the layoff allegedly because of aslowdown by all employees.e.Finally, it is sufficient to find McFadden's layoff tobe discriminatory if it resulted from a substantial ormotivating unlawful purpose, even though lawful causemay also have existed therefor.And I find that the,motivating or substantial reason for his layoff was hissupport of the Union."The mere existence of validgrounds for a discharge is no defense to a charge that thedischarge was unlawful,unless the discharge was predicat-ed solely on those grounds,and not by a desire todiscourage union activity."N. L. R. B.v. SymonsMfg. Co.,328 F.2d 835,837 (C.A. 7). This component is investedwith particular probative value in view of the fact that allof the layoffs in question,including McFadden's, occurredat the inception of the Union's organizing campaign. As LLOYD'S ORNAMENTAL AND STEEL FABRICATORS375found above, a mass layoff at the commencement of aunion organizing undertaking not only impedes or evensabotages a union campaign, but it also is an effectivestratagem to deter unionism.5.The layoff of Ralph ThompsonI find that Thompson was laid off for supporting theUnion and that the reason assigned by Respondent at thetrial, i.e., economic necessity and employee slowdown ofproduction is a pretext to cloak the true reason. Thisultimate conclusion and finding is based on the entirerecord and the following subsidiary findings which Ihereby find as facts.a.Thompson supported the Union, having received aunion authorization card prior to the date of his layoff.Respondent was aware of this for the same reasonsmentioned above in finding that it knew that Sheetssupported the Union.b.The circumstances regarding Thompson's layoffsubstantially resemble those attendant upon the layoff ofJones. Accordingly, for the reasons found above leading tothe conclusion that Jones was discriminatorily laid off, Ifind that Respondent was substantially motivated to layoff Thomas , because of his; support of the, Union.c.Respondent has argued that all employees laid off onAugust 10, 1971, including Thompson,engaged in aslowdown of production which led in part to the decisionto dismiss them. But the record is silent not only as to theproduction records of those laid off on August 10, 1971,but also as to those retained after that date. Patently a baldassertion that some employees were poor producers is notentitled to serious weight unless comparisons are submittednot only with their prior production statistics but also withthe production of those not laid off allegedly for acceptableproduction.d.Thompson was hired after President Hinkle an-nounced to employee Jim Sanders that Respondent wasseeking "somebody" for the job of a printer's helper andasked Sanders to recruit such a person. Since this occurredaround June 18, 1971, shortly before the time insisted uponby Respondent to result in a slowdown in business, i.e.,July and August of each year, no rational explanation hasbeen tendered why anyone was hired just before businessallegedly slackened. On the other hand, it is reasonable toinfer-and I do so-that Thompson was hired for apermanent job and that he was terminated because hefavored the Union.In this connection, it is significant that no officer orsupervisor of Respondent informed Thompson that thelatterwas laid off.C & M Sportswear ManufacturingCorporation,183 NLRB No. 29, p. 19 of TXD. Instead, helearned of his termination from other employees. Thisunusual, if not unorthodox, method of informing Thomp-son of an important management decision affecting himindicates thatRespondent did not like him for someundisclosed reason. I find that reason to be his support ofthe Union. Employees not in disfavor are not customarilytreated in this manner.6.The layoff of Charles BrinkleyInmy opinion Brinkley was laid off for being a unionsupporter,and the reasons given for such action, i.e.,economic necessity and an employee slowdown in pro-duction,'were pretexts to justify such,termination,and I sofind.Thisultimate finding has emerged from an analysis ofthe entire record in this case and the following subsidiaryfacts,which I hereby find as facts.a.Brinkley supported the Union,received a unioncard,and attended the meeting at, Sam Baker Park.Respondent had knowledge of this not only for the reasonsmentioned above as to other employees,but also becauseemployee Lashley,whom I credit, on August 9, 1971, toldPresidentHinkle,in response to a question,who theemployees were who attended the foregoing meeting. It isdesirable at this point to mention that I find that Lashley'sidentification of employees at that meeting caused Respon-dent to have knowledge that some employees laid off onAugust 10,1971, attended that meeting.In addition,Hinkle told Lashley that Hinkle knew that said meetingwas called to"organize a union" at Respondent's plant.b.Respondent entertained union animus.In additionto the other instances found herein demonstrating suchhostility,Ifind,crediting Lashley,thatHinkle stated toLashley that the employees attending the foregoingmeeting at Baker Park would be laid off the next evening.c.The failure to warn or notify Brinkley that a layoffwas imminent,plus the fact that he wasabruptlyterminated,supports the result, which I find,that Brinkleywas laid off for supporting the Union.d.Although Respondent maintained that the layoffdeveloped from adverse business and financial conditionsand employee slowdown of production,no evidence wasadduced to sustain this assertion.This is a factor which Ihave considered in determining that Brinkley and theothers laid off on August 10, 1971, were discriminatorilylaid off. Further, no evidence was adduced as to why onlyunion supporters were selected to be laid off despite thecontention that all employees had engaged in a productionslowdown.This suggests a discriminatory selection forlayoff.N.L.R.B. v.W. C. Nabors,196 F.2d 272, 275-276(C.A. 8), cert.denied 344 U.S. 865.e.It is not necessary that the antiumon reason for suchlayoff be the only one leading thereto.It is sufficient tofind the layoff to be discriminatory if the unlawful reasontherefor is a substantial or motivating reason notwithstand-ing a lawful cause to terminate Brinkley may also exist. Ifind that antiunion hostility was the substantial ormotivating element which prompted his layoff.In this connection I find that the Employer's explana-tions for its layoff of August 10, 1971, are implausible.Discriminationmay be inferred"by the fact that theexplanation. . .offered by the Respondent fails to standunder scrutiny."N.L.R.B. v. Dant,207 F.2d 165, 167 (C.A.9). This is an additional clue in ascertaining the Employer'strue reason for laying off employees engaged in activityprotectedby the Act.N.L.R.B. v.Harry F.Berggren &Sons, Inc.,406 F.2d 239,245-246(C.A. 8), cert.denied 396U.S. 823.SeeTulsa-Whisenhunt Funeral Homes,195 NLRBNo. 20.f.Finally, it is significant that,when a vacancy 376DECISIONSOF NATIONALLABOR RELATIONS BOARDoccurred on August 19, 1971, Respondent did not recallany of the employees laid off on August 10, 1971, but,rather, hired Sammy Losh, a former employee who hadquit in early 1971. Patently this demonstrates not only thatAugust was not a poor business month, as President Hinkletestified, but also that the failure to recall those laid off onAugust 10, 1971, was inspired by the fact that they werelaidoff for supporting the union and not because ofbusiness and economic conditions.N.L.R.B. v.W.C.Nabors, supra.7.The layoff of Jerry WarrenAlthough the testimony regarding Warren is somewhatbrief, it is sufficient to convince me, and I find, that, likethe others discussed above, Warren was laid off because hesupported the Union. And I further find that the reasonadvanced to justify his being laid off, i.e., economicnecessity and employee slowdown of production, is apretext to render imperceptible the true reason. While thisultimate finding is derived from the entire record, it alsoflows from the following subsidiary findings, which Ihereby find as facts.a.Warren supported the Union and also was handed aunion card prior to August 10, 1971, while at work.Although this card was mailed to the Union on August 19,1971, I find that he received it prior to August 10. Further,Ifind that Respondent had knowledge of Warren'sforegoing conduct not only because of the operation of theBoard's small-plant rule(American Grinding &MachineCo.,150NLRB 1357, 1358), but also because I havecredited the General Counsel's evidence (1) that PresidentHinkle on August 9 stated that he knew that "a union wasinvolved" at his plant, and (2) that those interested in theUnion would be laid off. the following evening.In addition, as found elsewhere herein, Respondentdisplayed union animus. While this in itself will not sustaina finding that Warren was discriminatorily terminated, itmay be taken into consideration, together with otherrelevant evidence, in arriving at a decision whetherantiumon hostility contributed predominantly or at leastsubstantially to the layoff.b.If,as Respondent insists, production decelerated inJuly and August of each year, no plausible explanation hasbeen tendered why Warren was hired about June 11, 1971,immediately preceding the slack season. It is thereforereasonable to infer-and I do so-that he was hired for anindefinite period and that he was laid off so soon afterbeing hired for another reason than that asserted at thetrial.I find that such other reason is antiumon hostility. Thisfinding is strengthened by the fact that (1) the layoff wasabrupt, no previous warning thereof having been an-nounced or even intimated, (2) no records or otherdocumentary evidence were adduced to confirm thegrounds advanced by Respondent as inducing the layoffs,(3)when occasion arose later in August to hire anotheremployee none of those laid off was recalled to fill suchposition, (4) the terminations of August 10 were effectuat-ed at the outset of the Union's organizing drive and,accordingly, became an effective instrument not only tostifle the Union's campaign but also to chill enthusiasm foror interest in the Union,and (5)the layoffs occurredalmost immediately after employees attended a unionorganizing meeting."In the circumstances of this case, thefact that Respondent retained some union adherents doesnot exculpate it from the charge of discriminating againstthose"laid off.SeeNachman Corporation,144 NLRB 473,476;N.L. R. B. v.W.C. Nabor Co.,196 F.2d 272, 275-276(C.A. 5). As to(6), supra,Cf.American Grinding&MachineCo., 150 NLRB1357, 1358.c.Finally,as found above,it is immaterial that a validcause arose for terminating Warren if the substantial ormotivating reason underlying his layoff was discriminato-ry.N.LR.B. v. Fairview Hospital,443 F.2d 1217 (C.A. 7). I. ind that the substantial or motivating considerationleading to Warren's layoff was President Hinkle's opposi-tion to unionism and a desire to intimidate employees intoabandoning their union adherence.Advanced BusinessFormsCorp.,194 NLRBNo. 52, 78 LRRM 1642.8.The layoff of Jim SandersI find that in all material respects Sanders was laid offtogether with, at the same time as, and under essentiallythe same circumstances as, the other six employeesterminated on August 10, 1971, except that, unlike Sheets,Sanders did not take an active part or participateprominently in the Union's organizingdrive. In view ofthis finding I further find that Sanders was discriminatonlyselected to be laid off and that the reason attributed at thehearing for terminating him concurrently with the others isa pretext to obscure the actual reason.Finally, no adverse inference will be drawn becauseSanders did not appear to testify, as I accept as adequatetheGeneral Counsel's statementthat Sanders was notavailable to appear and testify. Accordingly, I find that histestimony was not an indispensable ingredient in provingthathe was unlawfully laid off.American Grinding &Machine Co.,150 NLRB 1357, 1358-1359.9.The 8(a)(1) violationsAbout August 7, 1971, President Hinkle asked employeeLashley if the latter had heard about the Union. I find thisisnot coercive interrogation, as it does no more thaninquire as to whether Lashley knew of the existence of theUnion, and does not tend to inhibit union activity. In thesame conversation, however, Hinkle asserted that if aunion organized his plant he would "close the doors." Ifind this is - coercive as it threatens a reprisal.About August 9, Hinkle asked Lashley who started theUnion in the shop and whether it was the "Williamsvilleboys." This is coercive interrogation, and I so find. R & RScreen Engraving, Inc.,151 NLRB 1579, 1581. Continuinghis questioning, Hinkle asked for the identity of those whoattended the meeting at Baker Park. This, too, is coerciveinterrogation, and I so find, because its probable effect isto inhibit union activity.N.LR.B. v. Southern ElectronicsCo., 430 F.2d 1391, 1393 (C.A. 6). Then Hinkle stated thatthose attending would be laid off the next evening. I findthis is coercive as a threat of reprisal. Finally, in thisconversation Hinkle mentioned that he was informed thatsomeone told him that employee Sheets was organizing a LLOYD'S ORNAMENTAL AND STEEL FABRICATORSunion at the park. But this last statement is not coercive asitdoes no more than repeat what someone conveyed toHinkle.Shortly before August 24, 1971, Hinkle told a group ofemployees that he knew the Union had held a meeting foremployees and that it was about to hold another and heasked whether any of them planned to attend the secondmeeting. I find this is coercive interrogation as no occasionarose to conduct a lawful inquiry regarding union activity.Johnnie's Poultry,146 NLRB 770, 776, enforcement denied,344 F.2d 617 (C.A. 8);N.L.R B. v. Southern Electronics Co.,430 F.2d 1391, 1393 (C.A. 6). About August 24, Hinklestated to a group of employees that if they wanted to"knock out" the Union they should see Respondent'sattorney. Since this is not coercive I find that it does notcontravene Section 8(a)(1) of the Act. However, he also atthe same time asked them if they had mailed in their cardsto the Union. This question is coercive, and I so find.Shortly after August 10, Mrs. Hinkle, admitted to be anagent of the Respondent by its answer, asked Lashley "whythe employees wanted a union in there." Since such aquestion contains no threat of reprisal I find it is notcoercive.However, she also insisted in this conversationthat Lashley went "to the meeting over there." I find thislast statement is a coercive utterance concerning protectedactivity.About August 17, 1971, President Hinkle told employeeFloyd McFadden that if a union organized Respondent'splantMcFadden would be out of a job. This is coercivebecause it contains a threat of reprisal. On anotheroccasion,Hinkle askedMcFadden and a group ofemployees if they had a meeting over at the park. I findthis is coercive interrogation proscribed by Section8(a)(1)of the Act as its probable consequence is to circumscribeunion activity.N.L.R.B v. Southern Electronics Co.,430F.2d 1391, 1393 (C.A. 6).Shortly after August 19, 1971, President Hinkle askedemployee Sammie Losh and a group of employees "whogot the union started." In my opinion this amounts tocoercive interrogation, and I so find.In arriving at the findings set forth in this subsection, Ihave credited the General Counsel'switnessesand havenot credited Respondent's evidence to the extent that it isnot consonant therewith. Nevertheless,it isdesirable topoint out that President Hinkle did testify on his directexaminationthat on August 7, 1971, he asked employeeLashley "whether there was a union." Although I havefound this question was not improper, it neverthelessindicates that Hinkle was interested in finding out aboutthe union activity of his employees. And I have found thatin seeking such knowledge he at times exceeded thepermissible limits of Section 8(c) of the Act and thuscontravened Section 8(a)(1) thereof.Mrs.Hinkle did not testify concerning the coerciveinquiry attributed to her. On this aspect of the case ,Iexpressly rule that merely because the evidence ascribingan inquiry to her is uncontradicted does not compel afinding that it must be credited. This is because a trier offacts is not bound by, and may refuse to credit, uncontra-dicted evidence in whole or in part. Hence I desire toemphasize that her failure to testify did not influence the377finding that she propounded a coercive statement toemployee Lashley. Rather, I have made such finding solelybecause I have accepted Lashley's testimony as indicativeof what actually transpired on that occasion.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occumngin connection with its operations described in section I,above,have a close,intimate,and substantial relation totrade,traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged incertain unfair labor practices I shall recommend that it beordered to cease and desist therefrom and that it takespecific action, as set forth below, designed to effectuatethe policies of the Act.In view of the fact that Respondent unlawfully laid offSheets, StanleyMcFadden, Jones, Thompson, Brinkley,Warren, and Sanders, it will be recommended thatRespondent be ordered to offer each immediate and fullreinstatement to his former position or, if such is notavailable, one which is substantially equivalent thereto,without prejudice to the seniority and other rights andprivileges of each. It will be further recommended thateach be made whole for any loss of earning suffered byeach by reason of his layoff.There is evidence in the record that Stanley McFaddenand Brinkley were offered reinstatement but this issue wasnot fully developed. In view of this, I will make no findingwhether such tender of employment has caused them toforfeit the right to be recalled (but not the right to be madewhole for loss of earnings) and shall leave these determina-tions to be taken up at the compliance stage of thisproceeding. Cf.Nachman Corporation,144 NLRB 473, 476.In making whole the seven aforesaid employees, Respon-dent shall pay to each a sum of money equal to that whichhe would haveearned as wagesfrom the date he wasterminated to the date of reinstatement or a proper offer ofreinstatement, as the case may be, less his net earningsduring such period. Such backpay, if any, is to becomputed on a quarterly basis in the manner established inF.W.Woolworth Company,90 NLRB289, with interestthereon at 6 percent per annum calculated according to theformula announced inIsisPlumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondentpreserve and make available to the' Board or its agents,upon reasonable request, all pertinent records and datanecessary to aid in analyzing and determining whateverbackpay may be due. Finally, it will be recommended thatRespondent post appropriate notices.The discriminatory layoffs go "to the very heart of theAct." ?N.L.R.B. v. Entwhistle Manufacturing Co.,120 F.2d532, 536 (C.A. 4). Accordingly, the Board's Order shouldbe comprehensive enough to prevent further infraction ofthe Act in any manner by the Respondent, and I shall so 378DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommend. Cf.R & R Screen Engraving, Inc.,151 NLRB1579, 1587.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce as defined inSection 2(6) and (7), of the Act.3.By (a) coercively interrogating employees regardingtheir and other employees' union membership, sympathies,and activities, and (b) threatening to close its plant or takeother reprisals if the Union organized Respondent's plant,Respondent committed unfair labor practices forbidden bySection 8(a)(1) of the Act.4.By discriminating in regard to the tenure ofemployment of Charles Brinkley, Herbert Jones, StanleyMcFadden, Jerry Warren, Jim Sanders, George Sheets,and Ralph Thompson, thereby discouraging membershipin the Union, a labor organization, Respondent hasengaged in unfair labor practices condemned by Section8(a)(3) and (1) of the Act.5.Allproduction and maintenance employees ofRespondent employed at its Piedmont, Missouri, plant,excluding office clerical employees, professional employ-ees,guards,and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.6.On or about August 24, 1971, and at all materialtimes thereafter, the Union represented a majority, and hasbeen the exclusive representative, of all employees in theaforesaidappropriateunit for purposes of collectivebargaining within the meaning of Section 9(a) of the A.,t;Respondent was on that date, and has been since, legallyobligated to recognize and bargain with the Union as such.7.By refusing to recognize and bargain collectivelywith the Union in regard to the employees in saidappropriate unit on and since August 24, 1971, Respondenthas engaged in unfair labor practices prohibited by Section8(a)(5) and (1) of the Act.8.The above-described unfair labor practices affectcommerce within the contemplation of Section 2(6) and (7)of the Act.9.Respondent has not committed any other unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: 1ORDERRespondent, its officers, agents, successors, and assigns,shall:1In the event no exceptions are filed as provided by Section 102.46 ofthe Board'sRules and Regulations,the findings,conclusions,recommenda-tions and Recommended Orderherein shall,as provided in Section 102.48of said Rules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes1.Cease and desist from:(a)Discouraging membership in the Union, or any otherlabor organization, by laying off employees or otherwisediscriminating in any manner in respect to their tenure ofemployment or any term or condition of employment.(b)Refusing to recognize or bargain with the Union asthe exclusive bargaining representative of all the employeesin the above-described appropriate unit.(c)Coercively interrogating employees concerning theirand other employees' union membership, activities, anddesires.(d) Threatening to close its plant or take other reprisals ifits employees chose a collective-bargaining representative.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedto them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, recognize and bargain with the Unionas the exclusive representative of all employees in theaforesaid appropriate unit and, if an understanding isreached, embody such understanding in a written, signedagreement.(b)OfferCharlesBrinkley,Herbert Jones, StanleyMcFadden, Jerry Warren, Jim Sanders, George Sheets,and Ralph Thompson immediate and full reinstatementeach to his former position or, if such no longer exists, to asubstantiallyequivalent one,without prejudice to hisseniority and other rights and privileges previously enjoyedby each, and make each whole for any loss of pay he mayhave suffered by reason of Respondent's discriminationagainst him, with interest at the rate of 6 percent, asprovided in the section above entitled "The Remedy."(c)Notify said Brinkley, Jones,McFadden,Warren,Sanders, Sheets, and Thompson, if presently serving in theArmed Forces of the United States, each of his right toreinstatement upon application after discharge from theArmed Forces in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended.(d) Preserve and, upon reasonable request, make availa-ble to the Board or itsagents,for examination andcopying, all payroll records and reports and all otherrecords necessary to ascertain the amount, if any, ofbackpay due under the terms of this recommended Order.(e) Post at its premises at Piedmont, Missouri, copies ofthe notice marked "Appendix." 2 Copies of said notice, tobe furnished by the Regional Director for Region 14, afterbeing signed by a duly authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.2 In the event the Board'sOrder is enforced by a judgmentof a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall be changedto read "Postedpursuant to a judgment of the United States Courtof Appealsenforcing anOrder of theNational Labor Relations Board." LLOYD'S ORNAMENTAL AND STEELFABRICATORS379(f)Notify the Regional Director for Region 14, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not found herein.3 In the event this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "NotifytheRegional Director for Region 14, in writing, within 20 days from thedate of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWe herebynotify our employees that:WE WILLNOT discourage membership in District No.9, International Association of Machinists and Aero-space Workers,AFL-CIO,or any other labor organiza-tion,by laying off employees or otherwise discriminat-ing in any manner in respect to their tenure ofemployment or any term or condition of employment.WE WILL NOT coercively interrogate employeesregarding their and other employees'union member-ship,sympathies,and activities.WE WILLNOT threaten to close our plant or takeother reprisals if our employees choose a union torepresent them.WE WILL NOT refuse to recognize or bargain withsaid District No. 9 as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelations Act.WE WILL offer Charles Brinkley, Herbert Jones,Stanley McFadden,JerryWarren,Jim Sanders,GeorgeSheets, and Ralph Thompson each immediate and fullreinstatement to his former position or, if such positionno longer exists,to a substantially equivalent one,without prejudice to the seniority and other rights andprivilegesenjoyed byeach and make each whole forany loss of pay he may have suffered by reason of hislayoff,with interest thereon at the rate of 6 percent perannum.WE WILL notifythe above-named employees, ifpresently serving in the Armed Forces ofthe UnitedStates,each of his right to reinstatementupon applica-tion in accordance with the SelectiveService Act andtheMilitaryTraining and ServiceAct of 1948, asamended,afterdischarge from theArmed Forces.WE WILL,upon request,bargain collectively withsaidDistrictNo.9 as the exclusive bargaining repre-sentativeofallemployees in the bargaining unitdescribedbelow with respect to ratesof pay,wages,hours of employment,and other conditionsof employ-ment,and, if an understanding is reached, embody suchunderstanding in a written,signed agreement. Thebargaining unit is:All our productionand maintenance employeesemployed at our Piedmont,Missouri,plant,excluding office clerical employees,professionalemployees,guards, and supervisors as defined inSection 2(11)of the NationalLaborRelationsAct.All our employeesare free to become,remain,or refuseto become or remain, members of saidDistrict No. 9, orany otherlabor organization.DatedByLLOYD'SORNAMENTAL ANDSTEEL FABRICATORS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,210 N. 12th Boulevard,Room 448, St.Louis,Missouri63101.Telephone314-622-4142.